IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN RE: P.G.F                                     : No. 58 WAL 2020
                                                 :
                                                 :
PETITION OF: K.F., NATURAL FATHER                : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court


                                         ORDER



PER CURIAM

      AND NOW, this 30th day of April, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


             Whether the trial court and the Superior Court erred in
             determining that the Guardian Ad Litem could act as both legal
             counsel for the child as well as “best interests” counsel for the
             minor child, when the child’s legal counsel failed to sufficiently
             inquire into the child’s preferred outcome of the proceedings?